EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with        Mr. Craig Miles on June 27, 2022 in view of the Interview on March 31, 2022 (see the Interview Summary of April 4, 2022).
The application has been amended as follows:

In the Claims
The status indicator for claim 3 has been changed from “(withdrawn, currently amended)” to --(previously presented)--.

Claims 1-2 have been rewritten as follows:
--1 (currently amended).	An apparatus, comprising:
a resilient first leaf member and a resilient second leaf member each including a leaf first end opposite a leaf second end, said first and second leaf members coupled at said leaf first ends and diverging outwardly approaching said leaf second ends, said first and second leaf members correspondingly including a first blade and second blade disposed in spaced apart opposed relation at said leaf second ends, said first or second blades moveable by depressing said first or second leaf member;
a post having a post first end portion including a post first end, and having a post second end portion including a post second end, said post having a length disposed between said [[a]] post first end and said [[a]] post second end, said post passing through first and second leaf member apertures correspondingly disposed in said first and second leaf members proximate said first and second blades; and
a blade gap adjustment assembly moveable in relation to said [[a]] post first end portion or said [[a]] post second end portion to engage said first leaf member or said second leaf member to adjust a blade gap between said first blade and said second blade, wherein said blade gap adjustment assembly comprises a first annular member and a second annular member, said first annular member connected in fixed spatial relation to a spacer disposed between said blade gap adjustment assembly first , and said first annular member having an outer annular wall, said second annular member having an inner annular wall which slidably couples in adjacent spatial relation to said outer annular wall of said first annular member, said second annular member moveable in relation to said post first end portion or said post second end portion to engage said spacer with said first or second resilient leaf member to adjust said [[a]] blade gap between said first blade and second blade.

2 (currently amended). The apparatus of claim 1, further comprising a leaf depressing lever having a lever first end rotatably coupled to said post first end portion or second end portion of said post rotates to engage said first or second leaf member to correspondingly move said first or second blade.--

Claims 4-5 have been rewritten as follows:
--4 (currently amended). The apparatus of claim 3, 

5 (currently amended). The apparatus of claim 4, wherein said second annular member threadingly engages [[and]] said post second end portion being rotatable 

Claim 8 has been rewritten as follows:
--8 (currently amended). The apparatus of claim 1, further comprising a blade gap index mark and blade gap indices respectively disposed on relatively movable portions of said blade gap adjustment assembly, said blade gap indices by movement of said blade gap adjustment assembly said [[a]] blade gap index mark 
In the Specification
The paragraphs extending from page 1, line 16 to page 2, line 19 have been rewritten as follows:
--	Figure 1 is a perspective view of a first particular embodiment of the inventive adjustable blade gap clipper. 
Figure 2 is a top plan view of the first [[a]] particular embodiment of the inventive adjustable blade gap clipper.
Figure 3 is a first side elevation view of the first [[a]] particular embodiment of the inventive adjustable blade gap clipper.
Figure 4 is a second side elevation view of the first [[a]] particular embodiment of the inventive adjustable blade gap clipper.
Figure 5 is a first end elevation view of the first [[a]] particular embodiment of the adjustable blade gap clipper.
Figure 6 is a second end elevation view of the first [[a]] particular embodiment of the adjustable blade gap clipper.
Figure 7 is bottom plan view of the first [[a]] particular embodiment of the adjustable blade gap clipper.
Figure 8 is a cross section view 8-8 of the first particular embodiment of the adjustable blade gap clipper shown in Figure 7.
Figure 9 is an exploded view of the first particular embodiment of the adjustable blade gap clipper shown in Figures 1 through 8.
Figure 10 is a bottom plan view of a second particular embodiment of the adjustable blade gap clipper further including a blade gap calibration member.
Figure 11 is a cross section view 11-11 of the second particular embodiment of the adjustable blade gap clipper shown in Figure 10.
Figure 12 is an exploded view of the second particular embodiment of the adjustable blade gap clipper of Figures 10 through 11 further including the blade gap calibration member.--.

The paragraphs extending from page 2, line 24 to page 2, line 28 have been rewritten as follows:
--	Figure 14 is a perspective view of a third particular [[an]] embodiment of the adjustable blade gap clipper including a blade gap adjustment assembly and a blade gap calibration assembly.
Figure 15 is an exploded view of the third particular embodiment of the adjustable blade gap clipper shown in Figure 14.--.

The paragraphs extending from page 3, line 5 to page 4, line 14 have been rewritten as follows:
--	Figure 18 is a perspective view of a fourth particular [[an]] embodiment of the adjustable blade gap clipper including a blade gap adjustment assembly and a blade gap calibration assembly.
Figure 19 is an exploded view of the fourth particular embodiment of the adjustable blade gap clipper shown in Figure 18.
Figure 20 is a perspective view of a fifth particular [[an]] embodiment of the adjustable blade gap clipper including a blade gap adjustment assembly and a blade gap calibration assembly.
Figure 21 is an exploded view of the fifth particular embodiment of the adjustable blade gap clipper shown in Figure 20.
Figure 22 is a perspective view of a sixth particular [[an]] embodiment of the adjustable blade gap clipper including a blade gap adjustment assembly and a blade gap calibration assembly.
Figure 23 is an exploded view of the sixth particular embodiment of the adjustable blade gap clipper shown in Figure 22.
Figure 24 is a perspective view of a seventh particular [[an]] embodiment of the adjustable blade gap clipper including a blade gap adjustment assembly.
Figure 25 is an exploded view of the seventh particular embodiment of the adjustable blade gap clipper shown in Figure 24.
Figure 26 is a perspective view of an eighth particular [[an]] embodiment of the adjustable blade gap clipper including a blade gap adjustment assembly and a blade gap calibration assembly.
Figure 27 is an exploded view of the eighth particular embodiment of the adjustable blade gap clipper shown in Figure 26.
Figure 28 is a perspective view of a ninth particular [[an]] embodiment of the adjustable blade gap clipper including a blade gap calibration assembly.
Figure 29 is an exploded view of the ninth particular embodiment of the adjustable blade gap clipper shown in Figure 28.
Figure 30 is a perspective view of a tenth particular [[an]] embodiment of the adjustable blade gap clipper including a blade gap calibration assembly.
Figure 31 is an exploded view of the tenth particular embodiment of the adjustable blade gap clipper shown in Figure 30.--.

Page 5,	line 24, “members (15)” has been changed to --members (5)(6)--;
		line 29, “aperture” has been changed to --apertures--.
Page 6,	lines 15-17 have been rewritten as follows:
-- configured to slidably engage the post first (17) [[(18)]] while substantially barring rotation of the first annular member (21) and the spacer element (23) about the longitudinal axis (11C) of the post first (17) [[(18)]]. In the illustrative example of Figures 8 and 9, the radially inner--.
Page 8,	line 22, “corresponding” has been changed to --correspondingly--.
Page 9,	line 3, “Figure 13” has been changed to --Figure 12--;
		line 10, “(35)” has been changed to --(36)--;
		line 11, “(35)” has been changed to --(36)--.
Page 11,	line 8, “(M30)” has been changed to --(M3)--.





In the Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Labels “23A” (e.g., see page 6, line 21), “23C” (e.g., see page 6, line 22), “53” (e.g., see page 7, line 21), and “60C” (e.g., see page 11, line 1) will be added.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Remarks
The above changes to the claims have been made to obviate the outstanding rejections under 35 USC 112, for further clarity, and/or to correct informalities. Also, see the Interview Summary of April 4, 2022.
The above changes to the specification have been made for further clarity and/or to correct informalities.
It is also noted that the replacement drawings and the amendments to the specification filed on February 25, 2022 have not been entered as explained in the “Objections” and “Drawings” sections of the Interview Summary of April 4, 2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
June 27, 2022